Citation Nr: 0700682	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38 of the United States 
Code 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and the veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to August 
1994.  The appellant is the veteran's stepdaughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January  2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in June 2004.  The transcript of that 
hearing is of record.  


FINDING OF FACT

The appellant was not a member of the veteran's household at 
the time the veteran became permanently and totally disabled. 


CONCLUSION OF LAW

The criteria for educational assistance benefits pursuant to 
Chapter 35 of Title 38 of the United States Code have not 
been met.  38 U.S.C.A. § 3500, 3501, 3512 (West 2002); 38 
C.F.R. §§ 3.57, 3.807(d), 21.3021, 21.3040, 21.3041 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.
The notice and duty-to-assist provisions of the VCAA do not 
apply to a claim brought under Chapter 35 of Title 38 of the 
United States Code.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was born in October 1978.  The veteran married 
in August 1994.  The appellant is the daughter of the 
veteran's spouse.  She was under 18 years of age when the 
veteran and her mother were married.  As a member of the 
veteran's household, the appellant was granted military 
dependent status.  The appellant lived in the veteran's 
household from August 1994 to August 1997, when she married 
and moved away.  She returned to the household in January 
1999 and remained there until December 2000, when she 
remarried.  

By a rating decision, dated in September 2003, the veteran's 
service-connected disabilities were evaluated as permanently 
and totally disabling, effective June 20, 2002.  In October 
2003, the appellant submitted an application for dependant's 
educational assistance.

Analysis 

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child of a veteran will have basic 
eligibility if the veteran has a permanent total service-
connected disability. 

Pursuant to § 3.807 (d), a "child" is described as a son or 
daughter of a veteran who meets the requirements of § 3.57, 
except as to age and marital status.   38 C.F.R. §§ 3.807, 
21.3020, 21.3021.

The definition of the term "child", as defined for VA 
purposes, includes a stepchild who acquired that status 
before the age of 18 years and who is a member of the 
veteran's household.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57(a).

The basic beginning date of an eligible child's period of 
eligibility is her eighteenth birthday or successful 
completion of secondary schooling, whichever occurs first 
with the ending date of eligibility being the child's twenty-
sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before she has reached age twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  38 
C.F.R. § 21.3041(b)(2)(ii).

The appellant seeks to establish entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35, as a child 
of a veteran who has a permanent total service-connected 
disability.  The appellant was over the age of eighteen but 
under twenty-six years old at the time of the effective date 
of the veteran's permanent and total disability rating in 
June 2002.  Therefore the applicable beginning date of 
eligibility will be the effective date of the permanent and 
total disability rating, June 20, 2002, or the date of 
notification to the veteran from whom the child derives 
eligibility, which was in September 2003. 

To be eligible for dependents' educational assistance under 
Chapter 35 of Title 38 of the United States Code, the 
appellant is required to be a member of the veteran's 
household.  38 C.F.R. § 3.57.  



There is no dispute of the facts.  The appellant is the 
veteran's stepdaughter and the veteran is currently in 
receipt of a permanent and total disability rating for 
service-connected disabilities.  The appellant was a member 
of the veteran's household from August 1994 to August 1997 
and from January 1999 to December 2000.  The appellant has 
not been a member of the veteran's household since December 
2000.  The beginning date of eligibility for entitlement to 
educational assistance under 38 U.S.C. Chapter 35 is when the 
veteran's permanent and total disability rating became 
effective in June 2002.  The appellant would not have 
qualified for educational benefits prior to that date, and at 
the time entitlement arose, the appellant no longer was a 
member of the veteran' household.  

The appellant has argued that her other siblings with similar 
circumstances have been found eligible for educational 
assistance.  At the appellant's hearing, the Board expressed 
concern about claimants with similar circumstances being 
treated disparately, but the Board is without authority to go 
beyond the scope of its appellate jurisdiction, which is 
limited to the appellant's claim only. 

On the basis of the facts of record, the appellant lacks 
entitlement to Chapter 35 benefits under the law.  


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


